Citation Nr: 0521348	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel
INTRODUCTION

The veteran served on active duty in the Army from July 1969 
to February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied service 
connection for PTSD.  The Board remanded the claim to the RO 
for additional evidentiary development in August 2001, 
November 2001, and December 2003.  In April 2005, the veteran 
testified at a Travel Board hearing before the undersigned 
member of the Board.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1998, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the RO's December 1998 
decision which denied service connection for PTSD, which was 
not previously of record, and which is not cumulative of 
other evidence of record, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran does not have a current medical diagnosis of 
PTSD that meets the criteria of 38 C.F.R. § 4.125.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's December 1998 decision which denied a claim of 
entitlement to service connection for PTSD; the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  PTSD was not incurred in or aggravated by active service 
and is not proximately due to or the result of any disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.310, 4.125 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in January 
2002 and April 2004 that informed him of the type of 
information and evidence necessary to substantiate his claim.  
In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from January 2002 and April 2004 notified 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from January 2002 and April 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of SSOCs dated in February 2003 
and August 2004.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations which address the claim have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  New and material evidence to reopen claim for PTSD

A review of the claims file shows that the RO denied the 
veteran's claim of entitlement to service connection for PTSD 
in December 1998.  There was no appeal, and thus the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  
Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

The veteran subsequently filed to reopen his claim, and in 
September 1999 the RO denied the claim.  The veteran has 
appealed. 

The Board notes that it appears that the RO's September 1999 
decision denied the claim on the merits.  Regardless of the 
determination reached by the RO, the Board must find that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).

Under 38 C.F.R. § 3.156, when presented with a claim to 
reopen a previously finally denied claim, VA must determine 
if new and material evidence has been submitted.  For the 
purpose of this claim, new and material evidence is defined 
as follows:  [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

With these considerations in mind, the Board must consider 
all evidence submitted by the veteran or otherwise associated 
with the claims file since the RO's December 1998 decision 
denying the claim.  Following a complete review of the 
record, the Board finds that the claim for entitlement to 
service connection for PTSD should be reopened and reviewed 
on the merits.  Specifically, the Board notes that VA 
outpatient treatment records which suggest the possible 
presence of PTSD have been associated with the claims file 
subsequent to the RO's December 1998 decision denying the 
claim.  Such evidence suggesting the possible presence of 
PTSD was not present in the claims file at the time of the 
RO's December 1998 decision.  The Board finds that this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  As 
such, the veteran's claim of entitlement to service 
connection for PTSD is reopened.

III.  Service connection for PTSD

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

At a VA examination in July 1999, the veteran reported that 
he had flashbacks of Vietnam.  He said he experienced 
nightmares and had difficulty sleeping.  He indicated that he 
was depressed and sometimes felt suicidal.  He stated that he 
heard voices and saw things occasionally, and had problems 
with concentration and increased arousal.  Following mental 
status examination, the examiner's diagnoses were cocaine 
abuse, alcohol abuse, and anxiety disorder, not otherwise 
specified, with symptoms of PTSD.

At a VA examination in May 2003, the veteran reported 
problems with irritability and said that he was unable to get 
his experiences in Vietnam out of his mind.  He indicated 
that he was depressed and anxious.  He denied suicidal 
ideation, but said that he experienced auditory and visual 
hallucinations.  Following mental status examination, the 
examiner noted that in contrast to the vast majority of 
veterans suffering from PTSD, this veteran was unable to 
provide a clear and specific history of the symptoms that 
constituted PTSD.  The examiner indicated that he described 
very little that would support a diagnosis of PTSD, and the 
examiner felt that it was unlikely that the veteran met the 
criteria for PTSD.  The examiner's diagnoses were cocaine 
dependence, alcohol abuse, and anxiety disorder not otherwise 
specified.

VA outpatient treatment records dated in 2003 show an 
impression of PTSD being indicated in June and in October.  
The June 2003 VA medical report was prepared by a Physician 
Assistant and merely lists PTSD; cocaine abuse, in remission; 
and cannabis abuse as the Axis I diagnoses.  There is no 
narrative to explain how the physician arrived at a diagnosis 
of PTSD.  The October 2003 VA medical report was prepared by 
a Staff Psychiatrist.  That staff psychiatrist recorded the 
results of a mental status examination and stated that the 
veteran clearly had PTSD.  However, the report does not 
explain how the physician arrived at that diagnosis, or upon 
what alleged stressors that diagnosis was based.

At an April 2005 Travel Board hearing, the veteran testified 
that he saw many dead bodies and saw a lot of people die in 
Vietnam, and still experienced recurring nightmares about the 
war.  He said that he had difficulty with family 
relationships and with keeping a job, and also had problems 
controlling his anger.

Upon consideration of the evidence, the Board notes that one 
requirement for service connection is competent medical 
evidence of the existence of the claimed condition.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  Moreover, as noted 
in 38 C.F.R. § 3.304(f), service connection for PTSD requires 
an acceptable diagnosis of the condition.  Review of the 
evidence of record shows that the veteran does not have a 
current diagnosis of PTSD which is in accordance with DSM-IV 
criteria.  While there are two medical reports of record that 
diagnose PTSD, the physicians who made those reports did not 
explain how they arrived at their conclusions, or upon what 
alleged stressors they based their diagnoses of PTSD.

VA examinations in 1999 and 2003 failed to diagnose PTSD, and 
while outpatient treatment records from 2003 show impressions 
of PTSD in June and October, these impressions do not meet 
DSM-IV criteria with regard to an acceptable diagnosis of 
PTSD.  Furthermore, both of the veteran's VA examinations 
have failed to diagnose PTSD, and the Board finds such 
evidence to have greater probative value than the 2003 
impressions of PTSD.  The VA examinations were performed by 
doctors who had the opportunity to review historical records 
and the veteran's historical medical records, and contain 
reasons why the veteran was found to not have PTSD.  In light 
of this evidence, the Board finds that there is not a current 
medically acceptable diagnosis of PTSD that meets the 
criteria of 38 C.F.R. § 4.125.  Thus, there may be no service 
connection for PTSD.

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent, the appeal is granted.

Service connection for PTSD is denied.  



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


